--------------------------------------------------------------------------------


Contract No. 31050000


 
 
 
 
 
 
 
 
 
No-Notice Storage and Transportation Delivery Service Agreement
 
 Rate Schedule NNT-1
 
 
between


Colorado Interstate Gas Company
 


and


Public Service Company of Colorado


Dated: October 1, 2001


 




 
 

 

 
 

--------------------------------------------------------------------------------

 
 
Contract No. 31050000


No-Notice Storage and Transportation Delivery Service Agreement
 Rate Schedule NNT-1



--------------------------------------------------------------------------------






   
The Parties identified below, in consideration of their mutual promises, agree
as follows:
       
1.  
Transporter: COLORADO INTERSTATE GAS COMPANY
       
2.  
Shipper: PUBLIC SERVICE COMPANY OF COLORADO
       
3.  
Applicable Tariff: Transporter’s FERC Gas Tariff, First Revised Volume No. 1, as
the same may be amended or superseded from time to time (“the Tariff”).
       
4.  
Changes in Rates and Terms: Transporter shall have the right to propose to the
FERC changes in its rates and terms of service, and this Agreement shall be
deemed to include any changes which are made effective pursuant to FERC Order or
regulation or provisions of law, without prejudice to Shipper’s right to protest
the same.
       
5.  
Transportation Service: Transportation Service at and between Point of
Withdrawal and Primary Point(s) of Delivery shall be on a firm basis. Delivery
of quantities at Secondary Point(s) shall be in accordance with the Tariff.
       
6.  
Delivery: Transporter agrees to transport and deliver Delivery Quantities to
Shipper (or for Shipper’s account) at the Point(s) of Delivery identified in the
attached Exhibit “A.” Minimum and Maximum delivery pressures, as applicable, are
listed on Exhibit “A.”
       
7.  
Rates and Surcharges: As set forth in Exhibit “B.” For example, Transporter and
Shipper may agree that a specified discount rate will apply: (a) only to certain
specified firm service entitlements under this Agreement; (b) only if specified
quantity levels are actually achieved under this Agreement (with higher rates,
charges, and fees applicable to all quantities above those levels, or to all
quantities under the Agreement if the specified levels are not achieved);
(c) only to production reserves committed by the Shipper; (d) only during
specified time periods; (e) only to specified Point(s) of Receipt, Point(s) of
Delivery, mainline area segments, supply areas, Transportation routes, or
defined geographical areas under the associated Transportation Agreement; or
(f) in a specified relationship to the quantities actually Delivered (i.e., that
the rates shall be adjusted in a specified relationship to quantities actually
Delivered); provided, however, that any such discounted rates set forth above
shall be between the minimum and maximum rates applicable to the service
provided under this Agreement.
       
   
In addition, the discount agreement may include a provision that if one rate
component which was at or below the applicable maximum rate at the time the
discount agreement was executed subsequently exceeds the applicable maximum rate
due to a change in Transporter’s maximum rates so that such rate component must
be adjusted downward to equal the new applicable maximum rate, then other rate
components may be adjusted upward to achieve the agreed overall rate, so long as
none of the resulting rate components exceed the maximum rate applicable to that
rate component. Such changes to rate components shall be applied prospectively,
commencing with the date a Commission order accepts revised tariff sheets.
However, nothing contained herein shall be construed to alter a refund
obligation under applicable law for any period during which rates that had been
charged under a discount agreement exceeded rates which ultimately are found to
be just and reasonable.
       
8.  
For the period October 1, 2001 through April 30, 2007:
     




     
Maximum Delivery Quantity (“MDQ”):
 
637,144 Dth per Day
Maximum Available Capacity (“MAC”):
 
20,712,888 Dth
Maximum Daily Injection Quantity (“MDIQ”):
 
203,691 Dth per Day
Maximum Daily Withdrawal Quantity (“MDWQ”):
 
637,144 Dth per Day


 





 
1

--------------------------------------------------------------------------------

 
 
Contract No. 31050000
 
   
All storage entitlements as stated herein (“MAC”, “MDIQ”, and “MDWQ”) are based
on an Average Thermal Content of Gas in Storage of 1,000 Btu per cubic foot. The
Available Daily Injection Quantity (“ADIQ”), Available Daily Withdrawal Quantity
(“ADWQ”), and storage entitlements shall be subject to the General Terms and
Conditions of the Tariff and stated on Transporter’s Electronic Bulletin Board.
       
9.  
Negotiated Rate Agreement: No
     




             
10.
Term of Agreement:
 
Beginning:
 
October 1, 2001
     
Extending through:
 
April 30, 2007



11.  
Notices, Statements, and Bills:




         
  
  To Shipper:     
Invoices for Transportation:
       
Public Service Company of Colorado
       
1099 18th Street, Suite 3000
       
Denver, Colorado 80202
       
Attention: Vivian Ruth
             
All Notices:
       
Public Service Company of Colorado
       
1099 18th Street, Suite 3000
       
Denver, Colorado 80202
       
Attention: Kurt Haeger
            To Transporter:        
See Notices, Payments, Nominations, and Points of Contact sheets in the Tariff.



12.  
Supersedes and cancels prior Agreement: When this agreement becomes effective,
it shall supersede and cancel the following agreement between the Parties: The
No-Notice Storage and Transportation Delivery Service Agreement between
Transporter and Shipper dated April 1, 1999, and referred to as Transporter’s
Agreement No. 31026000E.
       
13.  
Adjustments to Rate Schedule NNT-1 and/or General Terms and Conditions: N/A
       
14.
Incorporation by Reference: This Agreement in all respects shall be subject to
the provisions of Rate Schedule NNT-1 and to the applicable provisions of the
General Terms and Conditions of the Tariff as filed with, and made effective by,
the FERC as same may change from time to time (and as they may be amended
pursuant to Section 12 of the Agreement).
   
 
 
 

 
 
2

--------------------------------------------------------------------------------

 
 
      IN WITNESS WHEREOF, the parties hereto have executed this Agreement.
 

               
Transporter:
 
Shipper:
                 
COLORADO INTERSTATE GAS COMPANY
 
PUBLIC SERVICE COMPANY OF COLORADO
                 
By:
/s/ THOMAS L. PRICE
 
By:
  /s/ PAUL J. BONAVIA    
Thomas L. Price
 Vice President
 
Name:
Title:
Paul J. Bonavia
Vice President
   
 
 
 
                   
Approved
           
By:
 
[ILLEGIBLE]
 
 
 
 
                   
Legal Dept.
                         
Accepted and agreed to this
 
Accepted and agreed to this day of
 




                                     
11
 
day of
 
March
, 2002.
         
day of
   
, 2002.
 
 
                                       

 







 
3

--------------------------------------------------------------------------------

 
Contract No. 31050000
 
Exhibit “A”


No-Notice Storage and Transportation Delivery Service Agreement
 between
Colorado Interstate Gas Company
and
Public Service Company of Colorado


Dated: October 1, 2001
 
1.  
Shipper’s Maximum Delivery Quantity (“MDQ”): 637,144 Dth per Day
       
2.  
Shipper’s Maximum Available Capacity (“MAC”): 20,712,888 Dth
       
3.  
Shipper’s Maximum Daily Injection Quantity (“MDIQ”): 203,691 Dth per Day
       
4.  
Shipper’s Maximum Daily Withdrawal Quantity (“MDWQ”): 637,144 Dth per Day
     

             
Primary Point(s) of
               
Primary Point(s) of
         
Delivery Quantity
   
Minimum Delivery
   
Maximum Delivery
   
Delivery (Note 1)
 
Effective Dates
   
(Dth per Day) (Note A)
   
Pressure (p.s.i.g.)
   
Pressure (p.s.i.g.)
   

 
Brush Group
   
10/01/01 - 4/30/07
     
4,000
                                                       
Corral Gulch
   
10/01/01 - 4/30/07
     
0
             
700
                                       
East Denver Group
   
10/01/01 - 4/30/07
     
534,864
                                                       
Ft. Lupton
   
10/01/01 - 4/30/07
     
68,280
             
350
                                       
Greeley Group
   
10/01/01 - 4/30/07
     
0
                                                       
Little Horse
   
10/01/01 - 4/30/07
     
0
             
700
                                       
Lodgepole
   
10/01/01 - 4/30/07
     
0
             
753
                                       
Pueblo Group
   
10/01/01 - 4/30/07
     
30,000
                     

    NOTES:
    (A)  
Attached below is a table entitled “Primary Points of Delivery” that details the
individual Primary Point(s) of Delivery, Points of Delivery Quantity, and
delivery pressures. Shipper shall have the right to take Delivery of quantities
up to the group aggregate limit listed above at any point within the group
subject to the lesser of the Primary Point of Delivery Quantity or the meter
capacity.

 
    Primary Point(s) of Delivery

--------------------------------------------------------------------------------

 
 
A-1

--------------------------------------------------------------------------------

 
Contract No. 31050000
 

                                         
Primary Point(s) of
               
Primary Point(s) of
         
Delivery Quantity
   
Minimum Delivery
   
Maximum Delivery
   
Delivery (Note 1)
 
Effective Dates
   
(Dth per Day) (Note 2)
   
Pressure (p.s.i.g.)
   
Pressure (p.s.i.g.)
     
Ft. Lupton
   
10/01/01 - 4/30/07
     
68,280
             
350
     
EAST DENVER GROUP:
                                                                     
Arapahoe Hills
   
10/01/01 - 4/30/07
     
156
           
LP
                                       
East Denver
   
10/01/01 - 4/30/07
     
482,040
             
250
                                       
East Quincy
   
10/01/01 - 4/30/07
     
48,464
     
280
                                               
First Creek (Note 3)
   
10/01/01 - 4/30/07
     
0
             
920
                                       
Green Valley (Note 3)
   
10/01/01 - 4/30/07
     
0
     
200
           

 
 
A-2

--------------------------------------------------------------------------------

 
Contract No. 31050000

                                                 
Primary Point(s) of
               
Primary Point(s) of
         
Delivery Quantity
   
Minimum Delivery
   
Maximum Delivery
   
Delivery (Note 1)
 
Effective Dates
   
(Dth per Day) (Note 2)
   
Pressure (p.s.i.g.)
   
Pressure (p.s.i.g.)
     
Grimm
   
10/01/01 - 4/30/07
     
0
     
200
                                               
Hidden Village
   
10/01/01 - 4/30/07
     
521
           
LP
                                       
Inspiration Point
   
10/01/01 - 4/30/07
     
106
   
(Note 4)
                                               
Mesa
   
10/01/01 - 4/30/07
     
0
     
275
                                               
Schaeffer-Weeks
   
10/01/01 - 4/30/07
     
2,948
     
200
                                               
Second Creek (Note 3)
   
10/01/01 - 4/30/07
     
1,424
     
400
                                               
Whispering Pines
   
10/01/01 - 4/30/07
     
270,805
   
(Note 5)
     
650
     
PUEBLO GROUP:
                                                                     
Air Base
   
10/01/01 - 4/30/07
     
1,559
             
100
                                       
B.F. Goodrich
   
10/01/01 - 4/30/07
     
159
     
100
                                               
Colorado Fire Clay Co.
   
10/01/01 - 4/30/07
     
256
           
LP
                                       
Comanche Power Plant
   
10/01/01 - 4/30/07
     
147
     
200
                                               
Dave Fountain Tap
   
10/01/01 - 4/30/07
     
64
           
LP
                                       
Devine
   
10/01/01 - 4/30/07
     
962
             
150
                                       
Hendrick Tap
   
10/01/01 - 4/30/07
     
90
           
LP
                                       
Pinon
   
10/01/01 - 4/30/07
     
39
           
LP
                                       
Pueblo County Poor Farm
   
10/01/01 - 4/30/07
     
1,689
             
150
                                       
Pueblo North
   
10/01/01 - 4/30/07
     
21,310
             
150
                                       
Pueblo South (Note 6)
   
10/01/01 - 4/30/07
     
43,790
             
225
                                       
Pueblo West
   
10/01/01 - 4/30/07
     
4,158
             
275
                                       
Vineland
   
10/01/01 - 4/30/07
     
650
             
100
                                       
Welton Ditch Company
   
10/01/01 - 4/30/07
     
127
           
LP
   

 

A-3

--------------------------------------------------------------------------------

Contract No. 31050000
 


             
Primary Point(s) of
               
Primary Point(s) of
         
Delivery Quantity
   
Minimum Delivery
   
Maximum Delivery
   
Delivery (Note 1)
 
Effective Dates
   
(Dth per Day) (Note A)
   
Pressure (p.s.i.g.)
   
Pressure (p.s.i.g.)
   

 
BRUSH GROUP (Note 3):
                                                                     
3T Cattle Company
   
10/01/01 - 4/30/07
     
407
           
LP
                                       
Adena School
   
10/01/01 - 4/30/07
     
135
             
90
                                       
Brush
   
10/01/01 - 4/30/07
     
4,741
             
125
                                       
Engineer Station 543+17
   
10/01/01 - 4/30/07
     
83
             
50
(7)
                                     
Fort Morgan Country Club
   
10/01/01 - 4/30/07
     
272
             
150
                                       
Front Range Airport
   
10/01/01 - 4/30/07
     
653
           
LP
                                       
John Yager Tap
   
10/01/01 - 4/30/07
     
135
           
LP
                                       
Knox Tap
   
10/01/01 - 4/30/07
     
83
             
90
                                       
Log Lane
   
10/01/01 - 4/30/07
     
1,361
             
90
                                       
Ruebel Tap
   
10/01/01 - 4/30/07
     
967
           
LP
                                       
Tom Cooper
   
10/01/01 - 4/30/07
     
163
           
LP
                                       
Wiggins/Roundup
   
10/01/01 - 4/30/07
     
0
     
600
             

 
NOTES:
(1)  
Information regarding Point(s) of Receipt and Point(s) of Delivery, including
legal descriptions, measuring Parties, and interconnecting Parties, shall be
posted on Transporter’s Electronic Bulletin Board. Transporter shall update such
information from time to time to include additions, deletions, or any other
revisions deemed appropriate by Transporter.
       
(2)  
The sum of the Delivery Quantities at Point(s) of Delivery shall be equal to or
less than Shipper’s MDQ.
       
(3)  
The gas delivered at this Point of Delivery shall be equal to an input factor
(heating value divided by the square root of the specific gravity) of 1,319,
plus or minus 6 percent, unless otherwise agreed to by Shipper and Transporter.
       
(4)  
Inspiration Point maximum pressure is line pressure not less than 350 p.s.i.g.
in November, December, January, and February; not less than 325 p.s.i.g. in
September, October, March, and April; and not less than 260 p.s.i.g. in May,
June, July, and August.
       
(5)  
Whispering Pines delivery pressure shall not exceed 650, but shall be not less
than 350 in November, December, January, and February; not less than 325 in
September, October, March, and April; and not less than 260 in May, June, July,
and August.
       
(6)  
Deliveries at Transporter’s South Pueblo Point of Delivery shall be measured at
Transporter’s South Pueblo measurement station, and delivery shall be at the
terminus of Transporter’s pipeline located at Shipper’s regulator station at the
intersection of U.S. Highway 50 and Santa Fe Drive. Delivery pressure shall be
determined at the point of measurement.
       
(7)  
Shipper may take gas at this Point of Delivery at pressures up to 90 p.s.i.g.
when Transporter has such pressure available.
     

 
 
A-4

--------------------------------------------------------------------------------

 
 
Contract No. 31050000


Exhibit “B”


No-Notice Storage and Transportation Delivery Service Agreement
 between
 Colorado Interstate Gas Company
 and
 Public Service Company of Colorado


Dated: October 1, 2001

                   
Commodity
           
Injection Rate
 
Fuel Reimbursement
 
Surcharges
 
Storage Injection
 
(Note 1)
 
(Note 2)
 
(Note 3)
 




                       
R1 Reservation
 
Commodity
       
Primary Point(s) of Delivery
 
Rate
 
Delivery Rate
 
Term of Rate
 
Surcharges
 
As listed on Exhibit “A”
 
(Note 1)
 
(Note 1)
 
10/01/01 - 4/30/07
 
(Note 3)
 

    NOTES:
    (1)  
Unless otherwise agreed by the Parties in writing, the rates for service
hereunder shall be Transporter’s maximum rates for service under Rate
Schedule NNT-1 or other superseding Rate Schedule, as such rates may be changed
from time to time.
       
    (2)  
Fuel Reimbursement shall be as stated on Transporter’s Schedule of Surcharges
and Fees in the Tariff, as they may be changed from time to time, unless
otherwise agreed between the Parties.
       
    (3)  
Applicable Surcharges:
 All applicable surcharges, unless otherwise specified, shall be the maximum
surcharge rate as stated in the Schedule of Surcharges and Fees in the Tariff,
as such surcharges may be changed from time to time.
       
   
Gas Quality Control Surcharge:
 The Gas Quality Control Reservation Rate and commodity rate shall be assessed
pursuant to Article 20 of the General Terms and Conditions as set forth in the
Tariff.
       
   
GRI:
 The GRI Surcharge shall be assessed pursuant to Article 18 of the General Terms
and Conditions as set forth in the Tariff.
       
   
Order No. 636 Transition Cost Mechanism:
 Surcharge(s) shall be assessed pursuant to Article 21 of the General Terms and
Conditions as set forth in the Tariff.
       
   
ACA:
 The ACA Surcharge shall be assessed pursuant to Article 19 of the General Terms
and Conditions as set forth in the Tariff.
     

 
B-1
 

--------------------------------------------------------------------------------
